El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
La sentencia apelada en este caso fué dictada por la Corte de Distrito de Mayagüez conociendo en grado de ape-lación de una sentencia de la corte municipal de dicba ciu-dad, y la parte demandada apelante alega como error que la corte municipal no tuvo jurisdicción para conocer de este *909pleito y que por esto la corte de distrito tampoco la tiene para decidirlo en grado de apelación.
Se alega en la demanda presentada en la corte municipal que el demandante compró a la corporación demandada 'un camión automóvil para dedicarlo al transporte de mercan-cías por precio de mil dólares de los cuales pagó $450 en el momento de la entrega, debiendo pagar otros $50 en el tér-mino de ocho días, quedando aplazados los $500 restantes para tres meses después, y que desde el primer momento que recibió el camión no sirvió ni funcionó por lo cual a los seis días de recibido lo entregó a la demandada quien se niega a devolverle los $450 recibidos y a cancelarle la obligación que le suscribió por los $500 pendientes de pago, por !o que solicitó del tribunal que condenase a la demandada a pagarle dichos $450 con intereses. Adujo la demandada como ex-cepción previa que la corte municipal no tenía jurisdicción para decidir el pleito por razón de su cuantía porque las ale gaciones de la demanda demuestran que se trata de la res-cición de un contrato de compraventa por precio de mil dó-lares, pues la condena solicitada por el demandante anularía la obligación de pagar los $500 restantes y obligaría a la de-mandada a quedarse con el automóvil.
Tiene razón la apelante pues aunque la demanda se titula como acción en cobro de dinero, y aunque se pide solamente que se condene a la demandada a pagar $450, tal condena tendría que fundarse, de acuerdo con las alegaciones de la de-manda y con la ley aplicable, en el incumplimiento por la parte apelante de su contrato de venta por haber entregado un camión que no sirve ni funciona, sería necesaria conse-cuencia de la rescisión del contrato y produciría el efecto de anular la obligación por $500 y que la apelante se quedara con el camión, pues de otro modo no podría ser condenada la demandada a devolver la parte recibida del precio. Tan cierto es esto que el demandante expone en la alegación quinta de su demanda que ha requerido a la demandada pai a *910que le devuelva los $450 y la obligación de los $500 que se comprometió a pagarle. La acción, en verdad, es la redhi--bitoria por vicios ocultos en la cosa vendida que concede al comprador el artículo 1889 del Código Civil, según reconoce la parte apelada en su alegato, para optar entre desistir del. contrato o rebajar una cantidad proporcional del precio, a juicio de peritos, habiendo elegido el demandante en este caso el primero de dichos medios, pues solicita la devolución de la cantidad que entregó por lo que la contienda entibe las partes, versa sobre el incumplimiento de un contrato cuya cuantía de mil dólares es superior a la que pueden decidir las cortes municipales, y por tanto la .que conoció originalmente de este asunto actuó sin jurisdicción por la materia de la controver-sia, y no teniendo la corte municipal jurisdicción sobre el asunto no la tuvo tampoco la corte de distrito para conocer de él en grado de apelación.
La sentencia apelada debe ser revocada y dictarse otra de-clarando sin lugar la demanda por falta de jurisdicción de la corte municipal.

Revocada la sentencia apelada y declarada sin lugar la demanda.

Jueces concurrentes: gres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado.Sr. Franco Soto no intervino en la re-solución de este caso.